UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period ended June 30, 2012 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 000-51264 WESTERN RESERVE BANCORP, INC. (Exact name of registrant as specified in its charter) Ohio 31-1566623 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 4015 Medina Road, Suite 100, P.O. Box 585, Medina, Ohio44256 (Address of principal executive offices) (330) 764-3131 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such items).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] 587,337 shares of common stock, no par value, $1.00 stated value as of August 8, 2012. WESTERN RESERVE BANCORP, INC. FORM 10-Q Three and six months ended June 30, 2012 PART IFinancial Information Page ITEM 1 FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2012and December 31, 2011 3 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2012 and 2011 4 Consolidated Statements of Cash Flows for the six monthsended June 30, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUTMARKET RISK N/A ITEM 4 CONTROLS AND PROCEDURES 42 PART IIOther Information 43 SIGNATURES 47 WESTERN RESERVE BANCORP, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Federal funds sold Cash and cash equivalents Securities available for sale Loans held for sale Loans, net of allowance of $2,838,801 and $3,009,909 Restricted stock Other real estate owned Premises and equipment, net Bank owned life insurance Prepaid Federal Deposit Insurance Corporation premiums Accrued interest receivable and other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Accrued interest payable and other liabilities Total Liabilities Shareholders' Equity Cumulative preferred stock, no par value, $1,000 per share liquidation value: Series A, fixed rate, 4,700 shares authorized andissued at June 30, 2012 and December 31, 2011 Discount on Series A preferred stock ) ) Series B, fixed rate, 235 shares authorized andissued at June 30, 2012 and December 31, 2011 Premium on Series B preferred stock Common stock, no par value, $1 stated value, 1,500,000 shares authorized, 587,337 and 587,136 shares issued andoutstanding as ofJune 30, 2012 and December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Shareholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 WESTERN RESERVE BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three months ended June 30, Six months ended June 30, Interest and dividend income Loans, including fees $ Securities: Taxable Tax exempt Dividends on restricted stock Federal funds sold and short-term investments Interest expense Deposits Borrowings Net interest income Provision for loan losses Net interest income afterprovision for loan losses Noninterest income Service charges on deposit accounts Net gains on sales of loans Net gain on sales of available for sale securities 0 0 Other Noninterest expense Salaries and employee benefits Occupancy and equipment Federal deposit insurance Data processing Professional fees Taxes other than income and payroll Directors' fees Collection and other real estate owned Marketing and community relations Merger costs 0 0 Other Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) ) Preferred stock dividends and amortization, net Net income (loss) available to common shareholders $ ) $ $ $ Earnings (loss) per common share: Basic $ ) $ $ $ Diluted $ ) $ $ $ Comprehensive income $ See accompanying notes to consolidated financial statements. 4 WESTERN RESERVE BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Provision for loan losses Depreciation Net amortization of securities Loss on disposal of other real estate owned 0 Net realized gain on sale of securities 0 ) Net gain on sale of loans ) ) Stock-based compensation expense 0 Origination of loans held for sale ) ) Proceeds from loans held for sale Loss on disposal of fixed assets 0 Earnings on bank owned life insurance ) ) Net change in other assets and other liabilities Net cash from operating activities Cash flows from investing activities Net increase in interest bearing deposits in other banks Available for sale securities: Sales 0 Maturities, repayments and calls Purchases ) ) Purchase of restricted stock ) 0 Loan originations and payments, net ) Proceeds from sale of other real estate owned 0 Additions to premises and equipment ) ) Net cash from investing activities ) Cash flows from financing activities Net change in deposits ) ) Proceeds from FHLB advances and other debt 0 Repayments of FHLB advances and other debt 0 ) Cash dividends paid ) ) Proceeds from issuance of common stock under ESPP Net cash from financing activities ) ) Net change in cash and cash equivalents ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid Supplemental disclosure of noncash investing activities: Transfer from loans to other real estate owned $ $ 0 See accompanying notes to consolidated financial statements. 5 WESTERN RESERVE BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization:Western Reserve Bancorp, Inc. (the Company) was incorporated under the laws of the State of Ohio on February 27, 1997. The Company is a bank holding company pursuant to the Bank Holding Company Act of 1956, as amended. Western Reserve Bank (the Bank), which commenced operations on November 6, 1998, is chartered by the State of Ohio, and is a member of the Federal Reserve System. The Bank operates full-service locations in Medina and Brecksville, Ohio and a satellite office in a retirement community in Medina. Customer deposits are insured up to applicable limits by the Federal Deposit Insurance Corporation (FDIC). Nature of Business:The Bank offers a full range of traditional banking services through full-service offices in Medina and Brecksville to consumers and businesses located primarily in Medina and Cuyahoga and surrounding counties. All of the financial services provided by the Bank are considered by management to be aggregated in one reportable operating segment, commercial banking. Principles of Consolidation:The consolidated financial statements include the accounts of Western Reserve Bancorp, Inc. and its wholly-owned subsidiary, Western Reserve Bank. All material intercompany accounts and transactions have been eliminated. Use of Estimates:To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information. These estimates and assumptions affect the amounts reported in the financial statements and related disclosures, and actual results could differ. The allowance for loan losses, deferred tax assets, benefit plan accruals and the fair value of other financial instruments are particularly subject to change. Basis of Presentation:The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. It is the opinion of management that all adjustments necessary for a fair presentation have been made and that all adjustments were of a normal recurring nature. The Annual Report of the Company for the year ended December 31, 2011 contains consolidated financial statements and related notes, which should be read in conjunction with the accompanying consolidated financial statements. Earnings per Common Share: Basic earnings per common share equal net income available to common shareholders divided by the weighted average number of common shares outstanding during the period. Diluted earnings per common share include the dilutive effect of additional potential common shares issuable under stock options. Earnings per common share are computed as follows: 6 WESTERN RESERVE BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Three months ended June 30, Six months ended June 30, Numerator: Net income (loss) $ ) $ $ $ Less: Preferred stock dividends and amortization, net ) Net income (loss) available to common shareholders $ ) $ $ $ Denominator: Denominator for basic earnings per share available to common shareholders-weighted average shares Effect of dilutive shares: Nonqualified stock options 0 0 34 0 Denominator for diluted earnings per share available to common shareholders Basic earnings (loss) per common share $ ) $ $ $ Diluted earnings (loss) per common share $ ) $ $ $ Stock options not considered in computing diluted earnings per common share because they were antidilutive Income Taxes:The provision for income tax for the first six months of 2012 was $87,667 on pre-tax income of $341,222 as compared to $249,721 on pre-tax income of $861,041 for the same period a year ago. The provision for federal income tax differs from pretax net income (loss) multiplied by the Company’s effective tax rate due primarily to the Company’s tax exempt interest income and earnings on Bank Owned Life Insurance (BOLI). The Company and its subsidiary file consolidated income tax returns. The Company uses an asset and liability approach to financial accounting and reporting for income taxes. Deferred federal tax assets and liabilities are recognized for the expected future tax consequences of existing differences between financial statement and tax bases of existing assets and liabilities. Deferred tax assets are reduced by a valuation allowance when it is more likely than not that some portion of the related tax benefits will not be realized. When determining the amount of deferred tax assets that are more likely than not to be realized, the Company conducts a regular assessment of all available information. This information includes, but is not limited to, taxable income in prior periods, projected future income, and projected reversal of deferred tax items. Specifically, management considered the Company’s history of profitability, its history of paying income taxes, the trends in credit quality in its loan portfolio, and projections for 2012 and 2013. In management’s opinion, it is more likely than not that the tax benefits will be realized, therefore no valuation allowance has been established at June 30, 2012. Reclassifications: For comparative purposes, certain amounts in the 2011 consolidated financial statements have been reclassified to conform to the 2012 presentation. Adoption of New Accounting Standards: In May, 2011, the FASB issued an amendment to achieve common fair value measurement and disclosure requirements between U.S. and International accounting principles. Overall, the guidance is consistent with existing U.S. accounting principles; however, there are some amendments that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The amendments in this guidance are effective for interim and annual reporting periods beginning after December 15, 2011. The effect of adopting this standard did not have a material effect on the Company’s operating results or financial condition, but the additional disclosures are included in Note 7. 7 WESTERN RESERVE BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) In June 2011, the FASB amended existing guidance and eliminated the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity. The amendment requires that comprehensive income be presented in either a single continuous statement or in two separate consecutive statements. The amendments in this guidance are effective as of the beginning of a fiscal reporting year, and interim periods within that year, that begins after December 15, 2011. The adoption of this amendment changed the presentation of the statement of comprehensive income for the Company to one continuous statement instead of presented as part of the consolidated statement of shareholders’ equity. The effect of adopting this amendment was not material. NOTE 2 – SECURITIES The amortized cost and fair value of available for sale securities and the related gross unrealized gains and losses recognized in accumulated other comprehensive income were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value June 30, 2012 U.S. Treasury and federal agency $ $ $
